DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claim 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method claim. Election was made without traverse of Group I, claims 11-16 in the reply filed on 11/3/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US publication 2016/0049426 A1), hereinafter referred to as Lim426.

Regarding claim 11, Lim426 teaches a thin film transistor (TFT) array substrate (fig. 7a and related text), comprising: a substrate (200, [0040]); a light shielding layer (202, [0067]) formed on the substrate (fig. 7a); a buffer layer (204, [0040]) formed on the light shielding layer; an active layer (210, [0046]) formed on the buffer layer (fig. 7a); a gate insulation layer (215, [0046]) formed on the active layer; a gate (220, [0046]) formed on the gate insulation layer (fig. 7a); an interlayer insulation layer (225, [0052]) formed on the gate; and a source/drain metal layer (230, [0056, 0067, and [0084]) formed on the interlayer insulation layer (fig. 7a); wherein one side of the active layer is provided with a light absorption layer (310a/310b/310c, [0066]).

Regarding claim 12, Lim426 teaches wherein the light absorption layer is disposed on one side of the light shielding layer close to the active layer (fig. 7a).
Regarding claim 13, Lim426 teaches wherein the light absorption layer and the source/drain metal layer are disposed correspondingly (fig. 7a).
Regarding claim 14, Lim426 teaches wherein the light absorption layer is disposed on one side of the source/drain metal layer close to the active layer (fig. 7a).
Regarding claim 15, Lim426 teaches wherein the light absorption layer and the source/drain metal layer are disposed correspondingly (fig. 7a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lim426, as applied to claim 11 above, and further in view of Chen et al. (US publication 2012/0099062 A1), hereinafter referred to as Chen062.

Regarding claim 16, Lim426 discloses all the limitations of claim 11 as discussed above on which this claim depends.
Lim426 does not explicitly teach wherein the light absorption layer is a black photoresist layer.
Chen062 teaches wherein the light absorption layer (14, fig. 1) is a black photoresist layer ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lim426 with that of Chen062 so that wherein the light absorption layer is a black photoresist layer to absorb a visible light passing through the reflective layer ([0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828